DECISION
The application of the above-named defendant for a review of the sentence of 20 years with 10 years suspended for Robbery plus 10 years with 7 years suspended for the use of a weapon; the sentences shall be served consecutively imposed on May 21, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Marvin Knapstad of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.